PER CURIAM.
A motor vehicle accident occurred in Newton County, Missouri. The current lawsuit was filed in Jackson County by a resident of Newton County, naming only Landstar as a defendant. Landstar is a Florida corporation whose registered agent is located in St. Louis County. In this posture, Jackson County was a county of proper venue under section 508.070.1
Shortly after the lawsuit was filed, an amended petition was filed naming additional defendants, including Bryan and Dorothy Lehew. Bryan is a resident of Ohio and allegedly Landstar’s agent. Le-hew is a resident of Newton County, the plaintiffs mother, and the driver of the vehicle in which the plaintiff was a passenger.
After the addition of these defendants, Landstar and Bryan sought a change of venue. They asserted that section 508.010 became the proper venue statute and that Jackson County was no longer a county of proper venue. The circuit court overruled the motions for change of venue.
Landstar and Bryan petition the Court for a writ of prohibition or mandamus, alleging that Jackson County is no longer a county of proper venue. At the time the trial court ruled on their motions for transfer, it did not have the benefit of this Court’s opinion in State ex rel. Linthicum v. Calvin, 57 S.W.3d 855 (Mo. banc 2001). Linthicum holds that for purposes of section 508.010, a suit instituted by summons is “brought” whenever a plaintiff brings a defendant into a lawsuit, whether by original petition or by amended petition.
A peremptory writ of mandamus is ordered to issue directing the trial court to determine venue in accord with Linthi-cum.
LIMBAUGH, C.J., HOLSTEIN, WOLFF, BENTON, LAURA DENVIR STITH and PRICE, JJ„ concur; WHITE, J., dissents in separate opinion filed.

. All statutory references are to RSMo 2000.